 INACOMP AMERICA, INC.Inacomp America,Inc.andLocal 337, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 7-RC-1767429 August 1986DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONThe National LaborRelations Board,by a three-member panel, has considered a determinative chal-lenge in an election held 28 June 1985 and thehearing officer's report recommending dispositionof it.The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows five for and four against the Petitioner, withone challenged ballot.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations only to theextent set forth below, and finds that a certificationof representative should be issued.On 20 May 1985 the Employer and the Petition-er signedaNorris-Thermadorlist"stipulating thenames of employees eligible to vote in the election.Included on that list was the name of MatthewEnglish,who cast the determinative challengedballot in this proceeding. Even though English'sname was onthe list and the Employer subsequent-ly granted him an unsolicited leave of absence ex-tending beyond the election date, English had noti-fied the Employer he was quitting his job with theEmployer before the eligibility cutoffdate ending18May 1985,2 was not employed by the Employeron the election date, and had no intention of re-turning towork for the Employer. English, theEmployer'switnessat the hearing, admitted that hehad conclusively ceased employment with the Em-ployer on 3 May 1985.The hearing officer found that theNorris-Ther-madoragreement was binding on the parties whenexecuted, but that the Employer's crossing-off ofEnglish's name on theExcelsiorlistwith the ac-companying notation "no longer w/the company"before the day of the election effectively rescindedthe earlierNorris-Thermadoragreement regardingEnglish's eligibility.The hearing officer correctlystated the general rule that the Board will givestrict, binding effect to voter eligibility stipulations1Norris-Thermador Corp.,119 NLRB1301 (1958).2 The hearingofficer erroneouslystated that English was still workingduringthe weeklyeligibility period ending IMay 1985.The eligibilityperiod ended 18 May 1985.271inNorris-Thermadorlists.The Board will not setaside such an eligibility stipulation if it only contra-venes a Boardrule ofadministrative convenience,as opposed to established Board or statutory policyon eligibility.3Contrary to the hearing officer,however, we find that upholding theNorris-Ther-madorstipulation here regarding English's eligibil-itywould be contrary to statutory policy encom-passed by Section 9(a) of the Act,4 which does notcontemplate voter status being bestowed on indi-vidualswho voluntarily have quit their employ-ment.The Act clearly provides that only individ-ualswith "employee" status may participate in arepresentation election.Board law permitting indi-viduals to vote whoretainemployee status, butwho are not working on both the eligibility cutoffand election dates, 5 cannot be extended to permit anonemployee, like English, to vote. English wasnot an employee on the eligibility cutoff and elec-tion dates, nor when the parties executed theirNorris-Thermadoragreement. For these reasons, weshall sustain the challenge to his ballot.6CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lotshave been cast for Local 337, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and that it is the ex-clusive collective-bargaining representative of theemployees in the following appropriate unit:All full-time and regular part-time warehouseemployees, including receiving staff employ-ees,shippingstaffemployees,shipping/-receiving staff employees, product allocators,drivers and custodians employed by the Em-ployer at its facility located at 1824WestMaple, Troy, Michigan; but excluding officeclerical employees, sales employees, temporaryemployees, guards, and supervisors as definedin the Act.3Trilco City Lumber Co.,226 NLRB 289 (1976).4 Sec.9(a) states in pertinent part.Representatives designated or selected for the purposes of collectivebargaining by the majorityof the employeesin a unit appropriate forsuch purposes,shall be the exclusive representatives of all the em-ployees in such unit for purposesof collectivebargaining in respectto rates of pay, wages,hours of employment,or other conditions ofemployment. [Emphasis added.]InTrilcoCity Lumber Co.,ona particular set of facts,the BoardupheldaNorris-Thermadorstipulationof eligibilitywhen an employeewas hired but not working on the eligibility date but was working on theelection date.aWe note with strong disapproval evidence indicating that the Em-ployer's regional president Lasser knowingly misrepresented English's eli-gibility.We find no need,however, to rely on thisevidence of miscon-duct in sustaining the challenge to English's ballot.281NLRB No. 40